Alice Robie Resnick, J.
In his first proposition of law, appellant contends that he has stated a viable habeas corpus claim because his sentencing court lacked jurisdiction to convict him of offenses different from those for which he was bound over by the juvenile court. Appellant argues that when all aspects of this case are considered together, the end result must be that the court of appeals erred in denying the writ. The principal points of appellant’s arguments can be distilled into four separate components.
First, appellant asserts that a habeas corpus petition alleging that the sentencing court lacked jurisdiction over the petitioner due to an improper bindover states a potentially good cause of action in habeas corpus. Gaskins v. Shiplevy (1995), 74 Ohio St.3d 149, 151, 656 N.E.2d 1282, 1284 (“Gaskins I ”); State ex rel. Harris v. Anderson (1996), 76 Ohio St.3d 193, 195, 667 N.E.2d 1, 2. Appellant points out that in State v. Wilson (1995), 73 Ohio St.3d 40, 652 N.E.2d 196, paragraph one of the syllabus, this court held that absent a proper bindover pursuant to R.C. 2151.26, the juvenile court has exclusive subject-matter jurisdiction over any case concerning an alleged delinquent child. See, also, State v. Golphin (1998), 81 Ohio St.3d 543, 544-545, 692 N.E.2d 608, 610.
Second, appellant claims that his petition sufficiently alleges the lack of a proper bindover because he was never bound over for the offenses for which he was convicted and sentenced. Appellant further contends that the transfer of a case from juvenile court for criminal prosecution pursuant to the mandatory bindover provisions of R.C. 2151.26(B) and the discretionary bindover provisions of R.C. 2151.26(C) confers jurisdiction of “all further proceedings pertaining to the act charged * * * within the jurisdiction of the court to which it is transferred as described in division (H) of 2151.23 of the Revised Code.” R.C. 2151.26(F). Appellant also asserts that under R.C. 2151.23(H)(1), the transferee court has jurisdiction to hold further proceedings on the “offense that was the basis of the transfer of the case for criminal prosecution.”
Appellant contends that based on the amended version of R.C. 2151.26, in effect at the time that he committed the offenses charged, his sentencing court lacked jurisdiction to try him on offenses against Jones because these offenses were not the basis of the bindover by the juvenile court. R.C. 2151.26 and 2151.23(H). See, generally, Am.Sub.H.B. No. 1, 146 Ohio Laws, Part I, effective January 1, 1996.
Third, appellant alleges that the possibility of an adequate alternative remedy is irrelevant to his habeas corpus petition, which allegedly raises a jurisdictional claim of an improper bindover. See Harris, 76 Ohio St.3d at 195, 667 N.E.2d at *4842-3; Gaskins I, 74 Ohio St.3d at 151, 656 N.E.2d at 1284. See, also, Pegan v. Crawmer (1996), 76 Ohio St.3d 97, 99-100, 666 N.E.2d 1091, 1094, citing In re Lockhart (1952), 157 Ohio St. 192, 195, 47 O.O. 129, 131, 105 N.E.2d 35, 37, and paragraph three of the syllabus (“where a judgment is void due to lack of jurisdiction, habeas corpus is an appropriate remedy despite the availability of alternative remedies such as appeal”); Wilson, 73 Ohio St.3d at 44-46, 652 N.E.2d at 199-200 (When a court lacks jurisdiction to convict a juvenile due to an improper bindover, the judgment of conviction it enters is void ab initio, and this jurisdictional defect cannot be waived.).
Fourth, appellant urges that this court’s holding in Gaskins v. Shiplevy (1996), 76 Ohio St.3d 380, 667 N.E.2d 1194 (“Gaskins II”) is inapplicable to this case. In Gaskins I, this court reversed the summary dismissal of a habeas corpus petition that alleged an improper bindover and ordered the court of appeals to allow the writ, require the warden to make a return, and determine whether bindover was improper. Gaskins I, 74 Ohio St.3d at 151, 656 N.E.2d at 1284. The warden filed a return that included the juvenile court’s bindover entry, and the court of appeals denied the writ. Gaskins II, 76 Ohio St.3d at 380-381, 667 N.E.2d at 1195-1196. On appeal, this court affirmed the denial of the writ because the bindover entry established “full compliance with the bindover procedure,” and the petitioner had adequate legal remedies to address his contentions assailing the accuracy of the bindover entry and seeking correction of the entry. Gaskins II, 76 Ohio St.3d at 382-383, 667 N.E.2d at 1196-1197. Appellant argues that this court in Gaskins II did not overrule any previous decisions, and that the discussion in Gaskins II concerning the adequacy of an alternative remedy is limited to cases where, following allowance of the writ and ordering a return, a bindover entry is submitted that is not contradicted by the record and establishes compliance with the bindover requirements, and the petitioner challenges the accuracy of the entry.
As a preliminary matter, we acknowledge that this court did hold in Wilson that, absent a proper bindover, the juvenile court has exclusive subject-matter jurisdiction over an alleged delinquent child. Furthermore, we acknowledge that a majority of this court did hold in Gaskins I and Harris that a habeas corpus petition alleging that the sentencing court lacked jurisdiction over the petitioner due to an improper bindover states a potentially good cause of action in habeas corpus.
Upon initial consideration of the points raised in appellant’s four major arguments, there does appear to be some individual merit in some aspects of appellant’s position. However, a thorough examination of the record and a consideration of the interplay of the component arguments applied to the *485circumstances of this case compel an opposite result from that sought by appellant.
The general rule is that habeas corpus relief is not available where there is an adequate remedy at law. See Gaskins II, 76 Ohio St.3d at 383, 667 N.E.2d at 1197; Luchene v. Wagner (1984), 12 Ohio St.3d 37, 39, 12 OBR 32, 33-34, 465 N.E.2d 395, 396; State ex rel. Jackson v. McFaul (1995), 73 Ohio St.3d 185, 186, 652 N.E.2d 746, 748. It is true that in the past this court has carved out a limited exception to this general rule, to apply when the habeas petitioner is challenging the jurisdiction of the court that sentenced him. Some of these cases have involved an alleged improper bindover. See, e.g., Gaskins I, 74 Ohio St.3d at 151, 656 N.E.2d at 1284; Harris, 76 Ohio St.3d at 195, 667 N.E.2d at 2-3. Other cases have involved allegations of various types of jurisdictional defects, in different contexts. See, e.g., In re Lockhart, 157 Ohio St. at 195, 47 O.O. at 131, 105 N.E.2d at 37, and at paragraph three of the syllabus.
However, based upon the specific circumstances of this case, we need not revisit the propriety of upholding the continuing validity of this exception in bindover cases, nor need we consider whether only certain types of bindover challenges should be subject to the exception. The situation presented here is fundamentally distinguishable from cases such as Gaskins I and Harris; hence, the exception does not apply.
The key deficiency in appellant’s position is that in actuality he is not challenging the bindover; he is instead challenging the validity of subsequent events that took place after a technically correct bindover occurred. The bindover proceedings and entry, relative to the four points discussed above, did comply with applicable bindover procedures. Although the juvenile court may have transferred appellant only on the charges involving Robinson, appellant was correctly bound over on those charges. Appellant’s arguments in his first proposition of law instead go to the propriety of his subsequent indictment, conviction, and sentencing after the bindover occurred.
Once appellant was properly bound over, the common pleas court had jurisdiction to proceed. It was only at the time of the proceedings in the common pleas court that possible error occurred, in that appellant had been bound over on charges involving Robinson and was prosecuted on the charges involving Jones. This consideration does not affect the essential validity of the bindover.
This court has often held that “ ‘[hjabeas corpus is an extraordinary remedy and as with every extraordinary remedy is not available as a means of relief where there is an adequate remedy in the ordinary course of the law.’ ” Luchene, 12 Ohio St.3d at 39, 12 OBR at 34, 465 N.E.2d at 396, quoting In re Piazza (1966), 7 Ohio St.2d 102, 103, 36 O.O.2d 84, 85, 218 N.E.2d 459, 459; see In re Hunt (1976), 46 Ohio St.2d 378, 75 O.O.2d 450, 348 N.E.2d 727, paragraph *486two of the syllabus. Hence, wé find that in this situation, habeas relief is not available, since appellant had a remedy by way of direct appeal of his indictment and conviction. Indeed, appellant possesses other alternative remedies that he may pursue to raise his claims regarding lack of adherence to the alleged requirements of the version of R.C. 2151.26 applicable to him. See, e.g., Gaskins II, 76 Ohio St.3d at 383, 667 N.E.2d at 1197.
Accordingly, we affirm the judgment of the court of appeals.1

Judgment affirmed.

Douglas, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Moyer, C.J., Pfeifer and Cook, JJ., dissent.

. Because appellant has not raised a viable claim in habeas corpus to challenge his conviction, his second proposition, asserting that the court of appeals erred in dismissing his constitutional claim, also has no merit. Likewise, any other arguments not discussed in this opinion that appellant wishes to make regarding the proceedings below must be raised in the other forms of relief available to him.